UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05908 John Hancock Patriot Premium Dividend Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2005 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 10 Trustees & officers page 28 For more information page 33 To Our Shareholders, I am pleased to be writing to you as the new President and Chief Executive Officer of John Hancock Funds, LLC, following the departure of James A. Shepherdson to pursue other opportunities. In addition, on July 25, 2005, your funds Board of Trustees appointed me to the roles of President and Chief Executive Officer of your fund. As a means of introduction, I have been involved in the mutual fund industry since 1985. I have been with John Hancock Funds for the last 15 years, most recently as executive vice president of retail sales and marketing and a member of the companys executive and investment committees. In my former capacity, I was responsible for all aspects of the distribution and marketing of John Hancock Funds open-end and closed-end funds. Outside of John Hancock, I have served as Chairman of the Investment Company Institute (ICI) Sales Force Marketing Committee since September 2003. It is an exciting time to be at John Hancock Funds, and I am grateful for the opportunity to lead and shape its future growth. With the acquisition of John Hancock by Manulife Financial Corporation in April 2004, we are receiving broad support toward the goal of providing our shareholders with excellent investment opportunities and a more complete lineup of choices for the discerning investor. For one example, we have recently added five Lifestyle Portfolio funds-of-funds that blend multiple fund offerings from internal and external money managers to create a broadly diversified asset allocation portfolio. Look for more information about these exciting additions to the John Hancock family of funds in the near future. Although there has been a change in executive-level management, rest assured that the one thing that never wavers is John Hancock Funds commitment to placing the needs of shareholders above all else. We are all dedicated to the task of working with you and your financial advisors to help you reach your long-term financial goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2005. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks to provide high current income, consistent with modest growth of capital, for hold- ers of its common shares by investing at least 80% of its assets in dividend- paying securities. Over the last twelve months ▪ Dividend-paying securities posted good gains, overcoming scattered bouts of weakness during the year. ▪ The Funds comparatively large stake in strong-performing utility common stocks helped it outpace its Lipper peer group average. ▪ Preferred-stock holdings posted mostly positive gains, although lower-coupon securities lagged. The total returns for the Fund include the reinvestment of all distributions. The performance data contained within this material represents past performance, which does not guarantee future results. The yield on closing market price is calculated by dividing the current annualized distribution per share by the closing market price. Top 10 issuers 4.1% Bear Stearns Cos., Inc. 3.3% CH Energy Group, Inc. 3.3% Citigroup, Inc. 3.2% Lehman Brothers Holdings, Inc. 3.0% DTE Energy Co. 2.8% Energy East Corp. 2.7% NSTAR 2.6% KeySpan Corp. 2.4% Public Service Electric & Gas Co. 2.3% Xcel Energy, Inc. As a percentage of net assets plus the value of preferred shares on October 31, 2005. 1 BY GREGORY K. PHELPS AND MARK T. MALONEY FOR THE PORTFOLIO MANAGEMENT TEAM MANAGERS REPORT JOHN HANCOCK Patriot Premium Dividend Fund II Dividend-paying securities posted modest gains for the 12-month period ended October 31, 2005. At the beginning of the period, preferred stocks which are the primary emphasis of John Hancock Patriot Premium Dividend Fund II were beginning to re-gain their footing after a summer 2004 sell-off precipitated by the first in a series of interest rate hikes by the Federal Reserve. Despite evidence of a strengthening economy and additional rate hikes throughout the remainder of 2004, preferred-stock prices moved higher, responding to investors confidence that even though the Fed might continue its campaign of raising interest rates, those rate hikes would be small and measured, given the potential for high oil prices and rising interest rates themselves to dampen future economic growth. Preferred stocks were further boosted by strong demand, as investors continued to seek dividend-paying securities, particularly in light of the fact that changes in the federal tax code in 2003 helped make ownership of certain dividend-yielding stocks more attractive. Dividend-paying securities posted modest gains for the 12-month period ended October 31, 2005. Utility common stocks Among dividend-paying stocks, utility common stocks were the runaway winners during the past 12 months, and ended the period as one of the overall stock markets best-performing industry groups. There was robust investor demand for utility common stocks due to their high dividend payouts, which were very attractive in a period when fixed-income investments offered investors low interest rates. Additionally, investors became increasingly bullish on the group in response to utility companies strides to reduce their debt levels and improve their balanced sheets. The final month of the period saw a bout of profit taking in the group, as shares of energy-producing companies also sold off as oil prices retreated somewhat.
